DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/3/2021 under 37 CFR 1.312 has been entered. Claims 10, 23-29, 32-33, 35 and 37-45 are pending in the Application. Claims 30-31, 34 and 36 have been canceled. New claims 37-45 have been added. Applicant’s argument with respect to the Drawing Objection was found to be persuasive, and thus the Drawing Objection of the Final Rejection of 2/1/2021 is withdrawn. Applicant’s amendments to the claims have overcome the Claim Objections and 112(b) rejections previously presented in the Final Office Action of 2/1/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah A. Biggs [60218] on 5/6/2021.


In the claims filed 5/3/2021:
Claim 10, line 14, after “wherein”, INSERT --a dispersion density of the number of light scattering particles and--



Allowable Subject Matter
Claims 10, 23-29, 32-33, 35 and 37-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 10 recites, inter alia, a transparent light guide plate, and “numbers of the light-scattering particles per unit area vary by at least 1.2 times from a position located adjacent to the light-emitting diode and a position farthest from the light-emitting diode.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.	
Prior art Yang (KR20170114425A (all citations regarding Yang will be made with to the English language translation provided by Espacenet)) discloses a light guide plate body and a light-scattering layer such that it is transparent when the edge light emitters are off, but emits light when the edge light emitters are on, and the light guide plate has a hazing value of 30% or less and a transmittance of 50% or more (pg. 14, ¶ 3). 
Prior art Khanarian (US 5881201) discloses a light-scattering layer with increasing thickness and scattering particle density with increasing distance from the light source.
Prior art Baker (US 2016/0291236) discloses a light scattering surface with a roughness that ranges from 20 nm to 60 nm (¶ [0023].

Claims 23-29, 32-33, 35 are allowed due to their dependence on claim 10.
Claim 37 recites, inter alia, a transparent light guide plate, and “the thickness increases in a Gaussian distribution.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.	
The prior art references do not teach the thickness of the light scattering layer increasing in a Gaussian distribution, in combination with the limitations of increasing layer thickness and particle density, and hazing value of 30% or less and a transmittance of 50% or more, and a surface roughness of the light-scattering layer is 100 nm or less.
Claims 38-45 are allowed due to their dependence on Claim 37.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811.  The examiner can normally be reached on M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875